ACCEPTED
                                                                                      03-15-00113-CV
                                                                                              5401581
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 5/22/2015 2:54:20 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-15-00113-CV

                      In the Court of Appeals 3rd COURT   FILED IN
                                                               OF APPEALS
                                                      AUSTIN, TEXAS
                   for the Third Judicial District 5/22/2015 2:54:20 PM
                                                     JEFFREY D. KYLE
                           Austin, Texas                   Clerk



                             EMC CORPORATION,
                                           Appellant,

                                        v.

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
 TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                      Appellees.

              On Appeal from the 353rd Judicial District Court,
                           Travis County, Texas


               UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLEES’ BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas, move to extend the

time to file the appellees’ brief by 30 days, from the current deadline of June 1,

2015, to a proposed new deadline of July 1, 2015.
                                        I.

      The clerk’s record was filed on April 22, 2015, setting the initial deadline

for the appellant’s brief on May 22, 2015. Appellant timely filed its brief on

April 30, 2015.

                                       II.

      The current deadline for appellees’ brief is June 1, 2015.

                                       III.

      Appellees now request a 30-day extension of the time to file their brief.

No prior extension of this deadline has been requested or granted.

                                       IV.

      This extension is necessary because, during the current period for

preparing appellees’ brief, appellees’ lead counsel has been or will be

responsible for (1) assisting in drafting the motion to dismiss in Wal-Mart

Stores, Inc. v. Texas Alcoholic Beverage Commission, No. D-1-GN-15-000617

(419th Dist. Ct.—Travis County) (filed May 5, 2015); (2) assisting in drafting the

motion to dismiss and incorporated memorandum of law in Wal-Mart Stores,

Inc. v. Texas Alcoholic Beverage Commission, No. 1:15-cv-00134-RP (W.D.

Tex.) (filed May 5, 2015); (3) assisting in drafting the petition for a writ of

certiorari in Frezza v. Montaño, No. 35,214 (N.M. S. Ct.) (filed May 18, 2015);


                                        2
(4) preparing to present oral argument in Graphic Packaging Corporation v.

Hegar, No. 03-14-00197-CV (Tex. App.—Austin) (to be argued June 3, 2015);

and (5) drafting the appellees’ brief in Machete Productions, L.L.C. v. Page, No.

15-50120 (5th Cir.) (due June 24, 2015). This extension is not sought for delay,

and no party will be prejudiced if it is granted.

                                       V.

      Appellant does not oppose this extension motion.

                                    PRAYER

      Appellees Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas, respectfully

request that the Court grant this motion and extend the deadline for filing

appellees’ brief to July 1, 2015.




                                        3
                              Respectfully submitted.

KEN PAXTON                    SCOTT A. KELLER
Attorney General of Texas     Solicitor General

CHARLES E. ROY                /s/ Rance Craft
First Assistant Attorney      RANCE CRAFT
 General                      Assistant Solicitor General
                              State Bar No. 24035655
JAMES E. DAVIS
Deputy Attorney General for   CHARLES K. ELDRED
 Civil Litigation             Assistant Attorney General

                              OFFICE OF THE ATTORNEY GENERAL
                              P.O. Box 12548 (MC 059)
                              Austin, Texas 78711-2548
                              (512) 936-2872
                              (512) 474-2697 [fax]
                              rance.craft@texasattorneygeneral.gov

                              Counsel for Appellees




                                 4
                      CERTIFICATE OF CONFERENCE

     I conferred with Doug Sigel, lead counsel for appellant, regarding the

foregoing motion. He advised that his client does not oppose the motion.

                                   /s/ Rance Craft
                                   Rance Craft


                         CERTIFICATE OF SERVICE

     On May 22, 2015, this Unopposed Motion for Extension of Time to File

Appellees’ Brief was served by File & Serve Xpress on:

        Doug Sigel
        RYAN LAW FIRM, LLP
        100 Congress Avenue, Suite 950
        Austin, Texas 78701
        doug.sigel@ryanlawllp.com

        Lead Counsel for Appellant
        EMC Corporation


                                      /s/ Rance Craft
                                      Rance Craft




                                     5